Concurring Opinion by
Judge Blatt:
Although I agree with the conclusion reached by the majority, I believe that more note should have been taken of the adjudication of the Hearing Examiner.
The Examiner found in his adjudication that the appellant’s assistance benefits had been terminated because he failed to cooperate with the Department and failed to accept work offered to him. As the Examiner stated: “It is the conclusion of the Hearing Examiner, *414after a thorough review of the facts presented at the Hearing of the instant case, that the Appellant has not sought employment; he has not followed through on the joh opportunities which were available to him by the Bureau of Employment Security. Moreover, he has not kept appointments with the Department of Public Assistance which indicates that he is not cooperating to the fullest degree and in turn indicates that he is not actively seeking employment.” Having so found, the Examiner should have applied the procedural safeguards provided in Regulation 3192, which are -prescribed in cases where termination from the WIN program is ordered for reasons such as those set forth in his adjudication. This, however, he did not do.
The majority, while stating correctly that the proper reason for terminating the’ appellant’s assistance benefits was that he had become a full time student attending classes in an out-of-state law school, does not allude to the findings of the Hearing Examiner or to the procedures which those findings would properly set in motion.
It should be emphasized, I believe, that this Court is not affirming the Examiner’s entire adjudication, but only the conclusion reached therein; i.e., that assistance benefits should be terminated.